Citation Nr: 0503766	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a pelvis 
fracture.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1972.
This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In October 2004, the Court endorsed 
a September 2004 Joint Motion of the parties, vacated the 
July 2003 Board decision that denied the benefit sought, and 
remanded the matter for development and readjudication 
consistent with the instructions in the Joint Motion.

The case was originally before the Board on appeal from a 
June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he fractured his pelvis in a fall 
(or numerous falls) while serving onboard the USCGC GLACIER 
during service.  A report of August 2002 VA X-rays of the 
pelvis shows an old nonunion large chip evulsion of the 
inferolateral aspect of the inferior pubic ramus on the 
right.  

The veteran does not identify a specific fall during service, 
and the service medical records (which contain extensive 
entries) contain no mention of a fall in service or of 
pelvic, complaints, injury, or treatment.  On service 
separation examination, the lower extremities were normal.  
In a statement received in June 2003, a friend who served 
with the veteran onboard the USCG GLACIER indicated that it 
was highly likely that the veteran sustained injuries on 
board this ship, as it was an ice breaker in rough seas and 
would frequently roll, pitch, and yawl.  He noted that the 
steep ladders and deck were often wet and slippery, and that 
there was always someone on board with a bump, bruise, or 
limp.  He did not report actually witnessing the veteran fall 
or that he was aware that the veteran sustained (or was 
treated for) a pelvic fracture.

In the September 2004 Joint Motion For Remand, the parties 
agreed that this matter must be remanded for an examination 
to obtain a medical opinion as to the likelihood that the 
veteran's pelvic fracture residuals are related to a claimed 
fall in service.  Under the October 2004 Order from the Court 
incorporating the September 2004 Joint Motion For Remand 
instructions a VA examination is mandated.

Accordingly, the case is remanded for the following:

1.  The veteran should be scheduled for 
a VA examination by an orthopedic 
specialist to ascertain the likely 
etiology of his fractured pelvis 
residuals.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  If any studies are deemed 
necessary for the opinion sought, they 
must be completed.  The examiner should 
note the service medical records, the 
report of the veteran's examination for 
separation, his accounts, and the 
statement from his former fellow 
serviceman.  The examiner should 
provide a medical opinion as to whether 
it is at least as likely as not (i.e. 
50 percent or better likelihood) that 
any current pelvis fracture residuals 
resulted from the alleged fall aboard 
ship in service.  The examiner should 
explain in detail the rationale for all 
opinions given, and should specifically 
comment whether the veteran's accounts 
are consistent with the medical record 
(including service medical records).  

2.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his attorney 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to comply with the Court's 
Order and to assist the veteran with the development of his 
claim.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


